            Case 1:19-cr-10300-DPW Document 1 Filed 08/20/19 Page 1 of 11

                                                                        SEALED
                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                                      Crim. No. \9-_C£=^_/03QO
 UNITED STATES OF AMERICA
                                                      Violations:
                 V.

                                                      Counts One and Two: Wire Fraud Conspiracy
 JUDE AKHIGBE, HAPPY CHUKWUMA,                        (18U.S.C. § 1349)
 and UCHE SOLOMON,
                                                      Forfeiture Allegation:
                        Defendants                    (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. §
                                                      2461)

                                          INDICTMENT


     At all times relevant to this Indictment:


                                        General Allegations

       1.       Jude Akhigbe ("AKHIGBE") lived in Nigeria.

       2.       Happy Chukwuma ("CHUKWUMA") lived in Nigeria

       3.       Uche Solomon ("SOLOMON") lived in Nigeria.

       4.       Victim I was a Somerville, Massachusetts resident.

       5.       Victim 2 was a Lynn, Massachusetts resident.

       6.       Victim 3 was a Gloucester, Massachusetts resident.

       7.       Victim 4 was a Lawrence, Massachusetts resident.

       8.       "Phishing" refers to unlawful attempts to obtain sensitive information such as

usemames, passwords, financial account information, names, addresses, dates of birth, social

security numbers, and other similar types of information (collectively "personally identifiable

information") through fraud. Perpetrators of this type of fraud typically send emails to victims

that purport to come from trusted sources. In many cases, these trusted sources are well-known

financial institutions, educational institutions, social media companies, or e-commerce
                Case 1:19-cr-10300-DPW Document 1 Filed 08/20/19 Page 2 of 11




companies. The phishing emails often encourage recipients to click a hyperlink that appears to

take the email recipient to the website of that trusted company, but in fact directs the recipient to

a decoy website controlled by the senders of the phishing email. When the email recipients enter

their personal information (e.g., usemames, passwords) into the fields on the decoy website, that

information is collected or "harvested." That personal information is then accessible to the

individuals who deployed the phishing email. Collectively, the decoy website files and the

software used to harvest the credentials and to transmit or store the credentials are known as a

"phishing kit."

           9.       Phishing kits are generally designed either to send the harvested information to a

specific email address controlled by the individuals who control the phishing kits, or to compile
       t

the information in a particular location (e.g., a compromised server) where it can be retrieved by

those individuals.


           10.      "Spear phishing" refers to the use of phishing techniques to target specific

individuals or a specific group of individuals, generally by crafting the emails in a more

personalized manner, which increases the likelihood that the targeted individual or individuals

will be deceived.

           11.      Account credentials and other personally identifiable information obtained from

phishing can be sold on black markets and/or used to access without authorization the accounts

of victims in order to further perpetuate various frauds.

           12.      A "money mule" is a person who is recruited for the purpose of receiving,

withdrawing, and transferring proceeds of criminal activity. Money mules often either use their

own bank accounts or open bank accormts for this purpose. While some money mules are aware
          Case 1:19-cr-10300-DPW Document 1 Filed 08/20/19 Page 3 of 11



of the imderljdng criminal activity, or willfully blind to it, others believe that there is some

legitimate purpose to the financial transactions.

        13.     "Work from home scams" recruit individuals through advertisements seeking

employees to work from home, promising the worker that he/she can do a simple task in a

minimal amount of time and earn income. The individuals that answer the advertisements then


become money mules—allowing the perpetrators to advance their criminal operation and/or

laimder funds, while maintaining anonymity.

        14.    "Romance scams" recruit individuals through advertisements for online

relationships on dating or social media websites. Individuals perpetuating romance scams create

fictitious profiles and then use them to gain the trust of others on the site through a purported

romantic relationship. The perpetrators then direct their victims to engage in financial

transactions under false pretenses—^turning the victims into money mules, again with the purpose

of advancing a criminal operation and/or laundering funds while maintaining anonymity.

         Overview of Wire Fraud Conspiracv Between CHUKWUMA and SOLOMON

       15.     From at least on or about November 6,2015, and continuing xmtil at least January

4,2019, defendants CHUKWUMA and SOLOMON conspired with each other and with others

unknown to the grand jury to obtain money and personally identifiable information through

misrepresentations made via foreign and interstate wire communications with individuals in the

United States, including in the District of Massachusetts.

  Manner and Means of the Wire Fraud Conspiracv Between CHUKWUMA and SOLOMON

       16.     Among the manner and means by which CHUKWUMA and SOLOMON and co-

conspirators unknown to the Grand Jury carried out the wire fraud conspiracy were the
         Case 1:19-cr-10300-DPW Document 1 Filed 08/20/19 Page 4 of 11




following:

             a. Deploying phishing kits designed to obtain, through misrepresentations made in

                interstate and foreign wire communications, personally identifiable information of

                individuals in the United States.


             b. Obtaining and possessing the personally identifiable information sent via phishing

                kits, which included usemames and passwords for online accounts of United

                States individuals, with the intention of using those credentials for profit.

             c. Communicating with co-conspirators via email and Google "chats" via the

                Google Hangouts application.

             d. Using multiple online accounts and VPN services to hide their identities and

                avoid law enforcement.


             e. Creating fraudulent documents, including fraudulent bank checks.

  Acts in Furtherance of the Wire Fraud Consniracv between CHUKWUMA and SOLOMON

       17.      CHUKWUMA, SOLOMON, and co-conspirators imknown to the Grand Jury,

committed and caused to be committed the following acts in furtherance of the conspiracy:

             a. Between November 6,2015 and January 4,2019, SOLOMON and

                CHUKWUMA discussed personally identifiable information they had obtained

                and exchanged victim information, including copies of victims' identification

                documents (including drivers' licenses and a military ID) and financial documents

                (including copies of credit cards, personal checks, and bank statements).

                SOLOMON and CHUKWUMA also discussed the creation of fraudulent invoice


                documents, and attempts at manipulation of the aforementioned items utilizing
         Case 1:19-cr-10300-DPW Document 1 Filed 08/20/19 Page 5 of 11




                graphic tools.

             b. On February 5,2016, SOLOMON sent himself an email with the subject line

                "Notepad" from one of bis email accounts to another of bis email accounts. The

                document contained personal identification information for twenty-eight

                individuals, including Victim 1, a Somerville, Massachusetts resident, and Victim

                2, a Lynn, Massachusetts resident. Specifically, the document contained victim

                email accoimt information, usemames and passwords, bank routing numbers,

                security questions and answers, birthdates. Social Security Numbers, and firll

                names. On August 30,2016, SOLOMON emailed the same information to an

                individual who is unknown to the Grand Jury.

             c. On March 1,2017, SOLOMON asked CHUKWUMA to install a VPN service in

                order to anonymize bis IP address. He also provided CHUKWUMA with

                instructions to create a fraudulent check.


             d. On June 20,2018, SOLOMON received an email containing the name, address,

                date of birth, and credit card number of Victim 4, a Lawrence, Massachusetts

                resident, from a co-conspirator unknown to the Grand Jury.

             Overview of Wire Fraud Conspiracv Between AKHIGBE and SOLOMON

       18.      From at least on or about April 4,2017 and continuing imtil at least December 28,

2017, defendants AKHIGBE and SOLOMON conspired with each other and with others

unknown to the grand jury to obtain money and personally identifiable information through

misrepresentations made via foreign and interstate wire communications with individuals in the

United States, including in the District of Massachusetts.
         Case 1:19-cr-10300-DPW Document 1 Filed 08/20/19 Page 6 of 11




    Manner and Means of the Wire Fraud Conspiracy Between AKHIGBE and SOLOMON

       19.      Among the manner and means by which AKHIGBE and SOLOMON and co-

conspirators unknown to the Grand Jury carried out the wire fraud conspiracy were the

following:

             a. Deploying phishing kits designed to obtain, through misrepresentations made in

                interstate and foreign wire communications, personally identifiable information of

                individuals in the United States.


             b. Obtaining and possessing the personally identifiable information sent via phishing

                kits, which included usemames and passwords for online accoimts of United

                States individuals, with the intention of using those credentials for profit.

             c. Sending email correspondence in furtherance of a "work from home scam" to

                United States individuals, including individuals residing in Massachusetts, and

                having those individuals then act as money mules to receive and transfer funds

                under false pretenses.

             d. Using deception to convince United States individuals to engage in romantic

                online relationships, and having those individuals then act as money mules to

                receive and transfer of funds under false pretenses.

                a. Communicating with co-conspirators via email and Google "chats" via the

                    Google Hangouts application.

    Acts in Furtherance of the Wire Fraud Conspiracv between AKHIGBE and SOLOMON


       20.      AKHIGBE, SOLOMON, and co-conspirators unknown to the Grand Jury,

committed and caused to be committed the following acts in furtherance of the conspiracy:


                                                    6
Case 1:19-cr-10300-DPW Document 1 Filed 08/20/19 Page 7 of 11




 a. Between April 4, 2017 and December 28, 2017, SOLOMON and AKHIGBE

    exchanged victim financial account information, tax information, and online

    banking login credentials over the course of multiple "chat" conversations.

 b. On August 9,2017, AKHIGBE sent SOLOMON an image of an August 8,2017

    Westem Union money order receipt for a wire in the amount of $1,950. The

    receipt indicated it was sent by Victim 3, a Gloucester, Massachusetts "work from

    home" fraud victim, to an individual known to the Grand Jury.

 c. AKHIGBE also sent SOLOMON excerpts of his email correspondence with

    Victim 3, which demonstrated that AKHIGBE led Victim 3 falsely to believe that

    Victim 3 was assisting with facilitating personal errands for AKHIGBE.

 d. During the same time period, AKHIGBE and SOLOMON also exchanged chats

    concerning "romance scam" narratives, including draft messages to victims

    throughout the United States and victims' purported responses to the "romance

    scam" narratives.
         Case 1:19-cr-10300-DPW Document 1 Filed 08/20/19 Page 8 of 11



                                          COUNT ONE
                               Conspiracy to Commit Wire Fraud
                                      (18U.S.C. § 1349)

       The Grand Jvuy charges:

       21.     The Grand Jury re-alleges and incorporates by reference paragraphs 1-17 of this

Indictment.


       22.     From in or about November 6,2015, until in or about January 4,2019, in the

District of Massachusetts, and elsewhere, the defendants,

                                  HAPPY CHUKWUMA, and
                                    UCHE SOLOMON,

conspired with each other and with others unknown to the Grand Jury to commit wire fraud, that

is, having devised and intending to devise a scheme and artifice to defraud and to obtain money

and property by means of materially false and fraudulent pretenses, representations and

promises, did transmit and cause to be transmitted, by means of wire communications in

interstateand foreign commerce, writings, signs, signals, pictures and soimds, for the purpose of

executing the scheme to defraud, in violation of Title 18, United States Code, Section 1343.

       All in violation of Title 18, United States Code, Section 1349.
         Case 1:19-cr-10300-DPW Document 1 Filed 08/20/19 Page 9 of 11



                                          COUNT TWO
                                Conspiracy to Commit Wire Fraud
                                       (18U.S.C. § 1349)

       The Grand Jury further charges:

       23.     The Grand Jury re-alleges and incorporates by reference paragraphs 1-14, and 18-

20 of this Indictment.


       24.     From in or about April 4,2017, until in or about December 28, 2017, in the

District of Massachusetts, and elsewhere, the defendants,

                                     JUDE AKHIGBE, and
                                      UCHE SOLOMON,

conspired with each other and with others unknown to the Grand Jmy to commit wire fraud, that

is, having devised and intending to devise a scheme and artifice to defraud and to obtain money

and property by means of materially false and fraudulent pretenses, representations and

promises, did transmit and cause to be transmitted, by means of wire communications in

interstate and foreign commerce, writings, signs, signals, pictures and sounds, for the purpose of

executing the scheme to defraud, in violation of Title 18, United States Code, Section 1343.

       All in violation of Title 18, United States Code, Section 1349.
         Case 1:19-cr-10300-DPW Document 1 Filed 08/20/19 Page 10 of 11




                                  FORFEITURE ALLEGATION
                       (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

        25.    Upon conviction of one or more of the offenses in violation of Title 18, United

States Code, Section 1349, set forth in Counts One and Two of this Indictment, the defendants,

                                      JUDE AKHIGBE,
                                   HAPPY CHUKWUMA, and
                                     UCHE SOLOMON,

shall forfeit to the United States pursuant to Title 18, United States Code, Sections 981(a)(1)(C),

and Title 28, United States Code, Section 2461(c), (a) any property, real or personal, which

constitutes, or is derived from, proceeds traceable to the commission of such offenses.

       26.     If any of the property described in Paragraph 25 above, as a result of any act or

omission of the defendants:


               (a)     cannot be located upon the exercise of due diligence;

               (b)     has been transferred or sold to, or deposited with, a third party;

               (c)     has been placed beyond the jurisdiction of the Court;

               (d)     has been substantially diminished in value; or

               (e)     has been commingled with other property which cannot be divided
                       without difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendants up to the value of the property described in Paragraph 25 above.

       All pursuant to Title 18, United States Code, Sections 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).



                                                 10
        Case 1:19-cr-10300-DPW Document 1 Filed 08/20/19 Page 11 of 11



                                                     A TRUE BILL




                                                     FOREFERSON



MACKENZIE A. QUEENIN
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS



District of Massachusetts: August        , 2019
Returned into the District Court by the Grand Jurors and fil




                                               II
